Name: Commission Regulation (EC) NoÃ 415/2006 of 10 March 2006 amending Regulation (EC) NoÃ 1572/2005 opening a standing invitation to tender for the resale on the Spanish market of rye held by the German intervention agency
 Type: Regulation
 Subject Matter: Europe;  trade policy;  marketing;  plant product
 Date Published: nan

 11.3.2006 EN Official Journal of the European Union L 72/6 COMMISSION REGULATION (EC) No 415/2006 of 10 March 2006 amending Regulation (EC) No 1572/2005 opening a standing invitation to tender for the resale on the Spanish market of rye held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Under Commission Regulation (EC) No 1572/2005 (2) the German intervention agency opened a standing invitation to tender for the resale on the Spanish market of 500 000 tonnes of rye held by it. (2) The partial invitations to tender made since this invitation to tender was opened have almost completely exhausted the quantities made available to the economic operators. In view of the strong demand recorded in recent weeks and the market situation, new quantities should be made available and the German intervention agency should be authorised to increase by 500 000 tonnes the quantity put out to tender for resale on the Spanish market. (3) Regulation (EC) No 1572/2005 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 1(1) of Regulation (EC) No 1572/2005 is hereby replaced by the following: 1. The German intervention agency shall open a standing invitation to tender for the sale on the internal Community market of 1 000 000 tonnes of rye held by it. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 253, 29.9.2005, p. 3.